18. Regulations governing political parties at European level and the rules regarding their funding (vote)
- Report: Jo Leinen
- Before the vote
rapporteur. - (DE) Mr President, thanks to the truly effective and committed way in which the Portuguese Presidency has conducted the negotiations on this difficult issue, we are able to adopt this resolution today at first reading. All of the compromise amendments are in Block 1, which means that all other amendments fall.
This regulation will finally enable European political parties to take part in European elections. That might be considered perfectly normal, but it was not normal before. My hope is that this new regulation really will enable the ten families of political parties to inject fresh dynamism into the next European elections in 2009. Thank you to everyone who has been working with me on this legislation.
(Applause)